Citation Nr: 0837590	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-40 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.	Entitlement to service connection for chronic 
hypertension, to include as secondary to service-connected 
type II diabetes mellitus.

3.	Entitlement to a separate compensable evaluation for 
diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1968 to 
October 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.	A December 2001 rating decision denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The veteran was notified of his appellate rights, 
but did not file a notice of disagreement with respect to 
bilateral hearing loss within one year of the rating 
decision.

2.	Evidence received since the December 2001 rating decision 
is cumulative of the evidence of record at the time of the 
December 2001 denial and does not raise a reasonably 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.

3.	Chronic hypertension was not manifested during the 
veteran's active duty service or within one year of 
service discharge; any current hypertension is not 
otherwise related to such service or to the veteran's 
service-connected type II diabetes mellitus.

4.	Diabetic retinopathy is manifested by active pathology 
with correctable visual acuity of 20/20 for each eye.






CONCLUSIONS OF LAW

1.	The December 2001 rating decision which denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.	Evidence received since the December 2001 rating decision 
in connection with veteran's claim of entitlement to 
service connection for bilateral hearing loss is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.	Chronic hypertension was not incurred in or aggravated by 
active duty service, service incurrence may not be 
presumed, nor was it proximately caused or aggravated by 
the veteran's service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2007).

4.	The criteria for a separate 10 percent evaluation, and no 
higher, for diabetic retinopathy have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.84a, 
Diagnostic Codes 6006, 6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
A January 2004 VCAA letter fully satisfied the notice 
provision required by Kent.

Regarding all VCAA notice elements of the veteran's service 
connection claim, and elements two and three of the veteran's 
increased rating claim, the Board finds that February 2004 
and March 2006 notice letters fully satisfied these duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these notice letters requested that 
the veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  These letters advised the veteran 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the March 2006 VCAA notice letter.  Specifically, the 
March 2006 letter informed the veteran of the need to provide 
on his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the March 2006 letter provided 
the veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the March 2006 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
visual acuity, in the September 2005 statement of the case.  

The Board also acknowledges the March 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life in his November 2005 
substantive appeal (veteran conveyed that eyesight is 
deteriorating and "going downhill fast.")  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of first element notice is 
non-prejudicial to the veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

The Board notes that the March 2006 letter was sent 
subsequent to the initial unfavorable agency decision in 
September 2004.  However, the Board finds that any timing 
defect with regard to VCAA notice was harmless error.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  In this regard, the 
notice provided to the veteran by this letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and April and November 2007 supplemental 
statements of the case were provided to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with the veteran's 
claims file.  Post-service VA treatment records and reports 
have also been obtained.  The veteran claimed additional 
private treatment records could be obtained from Lowry 
Hearing Aid Center (HAC) of Pittsburg, Kansas.  However, 
Lowry HAC responded in February 2004 that the veteran's 
records had been destroyed, and thus are not available.  He 
has not identified any additional records that should be 
obtained prior to a Board decision.  As such, VA's duty to 
further assist the veteran in obtaining records has been 
satisfied.  The veteran was afforded VA examinations in 
August 2004 and October 2007.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

I.	New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
October 2002, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a December 2001 rating decision, the veteran's claim of 
service connection for hearing loss was denied on the basis 
that there was no competent medical evidence providing an 
etiological relationship between the veteran's current 
hearing loss and any event or injury incurred in active 
service.  The veteran was notified of his appellate rights, 
but did not initiate an appeal of the decision within one 
year; therefore, the RO's December 2001 decision is final. 38 
U.S.C.A. § 7105.

Evidence received prior to the December 2001 rating decision 
included service treatment records, a December 1992 VA 
audiology examination and VA treatment records.  According to 
the December 2001 rating decision, the RO denied the 
veteran's claim for service connection because there was no 
competent medical evidence of record establishing an 
etiological link between the veteran's current bilateral 
hearing loss and his active service.  In this regard, the RO 
noted that service treatment records were silent as to a 
diagnosis of hearing loss, and post-service treatment records 
indicated the veteran was not diagnosed with hearing loss 
until years after separation from active service.

New evidence received since the December 2001 RO rating 
decision include further VA treatment records.  After careful 
review, the Board concludes that the newly received evidence 
is cumulative of the record prior to the December 2001 rating 
decision, and does not raise a reasonable possibility of 
substantiating the veteran's claim.  The VA treatment records 
and reports do not contain any competent medical evidence 
linking the veteran's current hearing loss to his military 
service.  Rather, the new medical evidence does nothing more 
than show that the veteran continues to experience bilateral 
hearing loss and requires the use of hearing aids.  
Therefore, the newly received evidence does not raise a 
reasonable possibility of substantiating the veteran's claim.  
As the veteran has not submitted new and material evidence, 
the application to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
must be denied.  38 C.F.R. § 3.156.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Initially, the Board observes that hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm.) or greater, or systolic blood pressure that is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2007).  With regards to direct 
service connection, service medical records are absent 
complaints, findings or diagnoses of hypertension during 
service.  In this regard, service treatment records include 
blood pressure readings of 120/80 (January 1971), 110/58 
(June 1980) and 118/82 (August 1981).  In addition, during 
the clinical examination for separation from service, the 
veteran's heart and vascular system were evaluated as normal, 
and no indication of a chronic disorder was noted.  Thus, the 
Board finds that there is no medical evidence indicating the 
veteran suffered from hypertension during active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with chronic hypertension in 2003.  This is over 20 
years since the veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of hypertension weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc). 

Finally, certain chronic diseases, including hypertension, 
may be presumed to have occurred in service if manifested to 
a degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
veteran was not diagnosed with chronic hypertension until 
2003, approximately 20 years after discharge from active 
service.  Therefore, the presumption of service connection 
does not apply in this case.

With respect to secondary service connection, the veteran 
contends that his diagnosed chronic hypertension was 
proximately caused by his service-connected type II diabetes 
mellitus.  Alternatively, he argues that this disorder has 
been aggravated by his service-connected type II diabetes 
mellitus.  However, the record does not contain competent 
medical evidence or a competent medical opinion establishing 
an etiological link between the veteran's current 
hypertension and his service-connected type II diabetes 
mellitus.  In addition, there is no competent evidence of 
record that the veteran's type II diabetes mellitus has 
caused this condition to increase in severity beyond its 
natural progression.  

The veteran was afforded a VA hypertension examination in 
August 2004.  After reviewing the veteran's claims folder, 
including service treatment records, and physically examining 
the veteran, the examiner opined that the veteran's 
hypertension "is not due to diabetes."  In support of his 
opinion, the VA examiner noted that there is no evidence of 
renal nephropathy would provide a nexus of relating diabetes 
to hypertension.  Finally, the examiner noted that other risk 
factors present for the veteran's hypertension are obesity, 
tobacco abuse and hyperlipidemia.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed chronic hypertension are the result 
of or have been aggravated by his service-connected type II 
diabetes mellitus.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
service-connected type II diabetes mellitus is the proximate 
cause of or has aggravated his currently diagnosed chronic 
hypertension.  A VA examiner has opined that this condition 
is not proximately due to or aggravated by type II diabetes 
mellitus.  The normal medical findings at the time of 
separation from service, as well as the absence of a 
diagnosis or treatment for many years after service, is 
probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not 
warrant presumptive service connection because this condition 
did not manifest to a degree of 10 percent within one year of 
his discharge from active service.  Accordingly, the Board 
concludes that the preponderance of  the evidence is against 
the claim for service connection for chronic hypertension, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).



III.	Separate Evaluation for Diabetic Retinopathy

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The September 2004 rating decision on appeal denied assigning 
a separate compensable evaluation for the veteran's diabetic 
retinopathy.  In this case, the RO considered the veteran's 
diabetic retinopathy as part of the diabetic process under 
Diagnostic Code 7913.  The RO found that, based on impairment 
of visual acuity pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 through 6079, a compensable evaluation based on 
visual acuity cannot be assigned unless there is evidence of 
at least 20/50 vision in one eye and 20/40 vision in the 
other eye.  

Applying the above criteria to the facts of this case, a 
compensable rating is not warranted for the veteran's 
diabetic retinopathy based on visual acuity.  An October 2007 
VA examination report notes that the veteran's uncorrected 
visual acuity is 20/20 bilaterally.  Hence, there is simply 
no basis to assign a compensable disability rating for the 
veteran's diabetic retinopathy on the basis of decreased 
visual acuity.

However, a compensable disability rating is warranted for the 
veteran's diabetic retinopathy under Diagnostic Code 6006.  
Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
also called diabetic retinitis.  Dorland's Illustrated 
Medical Dictionary at 1623 (30th ed. 2003).

As such, diabetic retinopathy may be rated under 38 C.F.R. § 
4.84a, Diagnostic Code 6006 (2007), for retinitis.  Under 
Diagnostic Codes 6000 through 6009, diseases of the eye, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.  Id.

The October 2007 VA examination, as well as numerous VA 
treatment records, diagnose the veteran with diabetic 
retinopathy.  As such, the minimum 10 percent rating for this 
disability is appropriate under 38 C.F.R. § 4.84a, Diagnostic 
Code 6006.  This minimum 10 percent rating for active 
pathology is also consistent with Diagnostic Code 7913, which 
provides that complications of diabetes are to be separately 
evaluated unless they are used to support a 100 percent 
evaluation for diabetes under Diagnostic Code 7913.  
Therefore, a separate 10 percent evaluation for the veteran's 
diabetic retinopathy is warranted.



ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.  The appeal is denied.

Service connection for chronic hypertension is denied.

A separate evaluation of 10 percent, but not greater, for 
diabetic retinopathy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


